Appellant was convicted of an assault to rape and his punishment assessed at ten years in the penitentiary.
The sole question appellant presents in his brief is, his contention that the evidence is insufficient to sustain the verdict. We have carefully read and studied the evidence. It is unnecessary to recite it. The *Page 8 
court gave a correct charge. He also submitted everything that the evidence raised in appellant's favor. The jury decided every issue against him. In our opinion the evidence is sufficient to sustain the verdict and we would not be authorized to reverse the case on that account.
One other question is suggested and that is that outside influences from a mob affected the jury. The record shows that the court heard evidence on that issue and decided it against appellant. We are in no way furnished with the evidence. We must presume that the court correctly decided the question. The judgment is affirmed.
Affirmed.
[Rehearing denied October 14, 1914. — Reporter.]